Title: To James Madison from Jonathan Mason, 6 February 1808
From: Mason, Jonathan
To: Madison, James



Sir,
Salem, Feby. 6th. 1808

Having been informed that Barthl. Putnam Esqr. has resigned his Office as Surveyor of this District, WE beg leave respectfully to reccommend Mr. George Hodges of this Town, to the President of the UStates; as in all respects qualified to become his Successor.
You will no doubt receive Several Communications for the Appointment to that Office; but we have the utmost Confidence in assuring the President of the UStates, that the Appointment of Mr. Hodges will give more general satisfaction to the Citizens of this District, who are friendly to the Administration, than that of any other gentleman who may become a Candidate  & from the Knowledge we have of his Integrity, & Abilities to discharge the Duties of the Office to the Satisfaction of the Governt. WE will venture to say your Confidence will not be misplaced.  With Sents. of Respt. We Remain Yr. Ob. Serv.
Jona. Mason
An. Devereux
Danl. Peirce
Daniel Sage
Zach A Silsbee
John Hathorne
Benj. Carpenter
Timothy Willman Jr
Ebenr. Burrill
Benj Rosier
Nehh: Buffinton
Benjamin Ward
George Crowninshield
George Crowninshield Jnr
Richd. Crowninshield
Nathl. Silsbee
Robert Stone
Gideon Barstow
Gilbert Chadwick
Joseph Ropes
John Hathorne Jr.
William Silsbee
John Buffington
Joseph Knap
